Case 1:21-cv-04100-AT Document 22 Filed 08/23/21 Page 1 of1

USDC SDNY
UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK ELECTRONICALLY FILED

 

TILLIE GLUCK. DOC #:
DATE FILED: 8/23/2021

Plaintiff,

 

-against-

21 Civ. 4100 (AT)

TRANSUNION, LLC and BARCLAYS BANK
DELAWARE, ORDER

Defendants.
ANALISA TORRES, District Judge:

 

The Court has been advised that all claims asserted herein have been settled in principle as to
Defendant Trans Union, LLC (“Trans Union”). ECF No. 21. Accordingly, as to Trans Union only,
the above-entitled action be and is hereby dismissed and discontinued without costs, and without
prejudice to the right to reopen the action within sixty days of the date of this Order if the settlement
is not consummated.

Any application to reopen must be filed within sixty days of this Order; any application to
reopen filed thereafter may be denied solely on that basis. Further, if the parties wish for the Court to
retain jurisdiction for the purposes of enforcing any settlement agreement, they must submit the
settlement agreement to the Court within the same sixty-day period to be so-ordered by the Court.
Per Rule IV(C) of the Court’s Individual Practices in Civil Cases, the Court will not retain
jurisdiction to enforce a settlement agreement unless it is made part of the public record.

As to Trans Union only, any pending motions are moot and all conferences are vacated.
The Clerk of Court is directed to terminate Trans Union as a defendant.

SO ORDERED.
Dated: August 23, 2021
New York, New York

ANALISA TORRES
United States District Judge

 
